Day, Oh. J.
The charter of the city of Keokuk, passed in 1848, confers upon the city power to levy an annual tax upon all property, real and personal, within the limits of said city, subject to tmation for county revenue. An amendment to this charter passed January 27, 1857, authorizes the city to levy such taxes as it may deem necessary to pay the interest upon the debt of said city, and support and carry out its municipal affairs. At the time the amendment was passed, section 460-of the Code of 1851 was in force, which provides, that “all personal property is to be listed, assessed and taxed in the county where the owner resides, on the first day of March of the then current year.”
The Revision, section 719, provides, that “ all personal property shall be listed, assessed and taxed in the name of the owner thereof, on the first day of January of the then *157current year.” AppeEant insists that this assessment, in the year 1870, was governed by the provisions of section 719 of the Revision, and that, as plaintiffs did not on the first day of January own the property upon which the assessment' was made and the tax levied, the tax is not properly chargeable against them. Appellee claims that section 460 of the Code of 1851 still furnishes the rule by which the city must proceed, and that thereunder it has a right to tax property to the owner thereof on the first day of March of the current year.
This is the view which the court below, in sustaining the demurrer, seems to have adopted. In our opinion it is erroneous. The charter makes no provision as to the subjects of taxation. For that it refers to the general law, the only qualification being that the tax must be imposed upon property subject to taxation for cov/ntry r&verme. It is the province of the legislature to determine what property shall be subject to such taxation. Certain kinds and articles of property are entirely exempt from taxation. It is competent for the legislature from time to time to increase or diminish the articles of property subject to this exemption. Now, if the law in force at the time a city is incorporated continues to govern as to the objects of taxation, notwithstanding changes in the general law to which the articles of incorporation or charter refer, it follows that every city in the State may raise revenue from different subjects of taxation, and - all of them from property not liable to taxation for ordinary county revenue. Controlling necessity will alone justify a construction which might lead to such complications and inconvenience. When a city charter refers to the general law for the subjects of taxation, the true rule seems to us to be that any change in the general law affects a corresponding change in the rightful subjects of taxation for city purposes. Any other rule would work interminable confusion. The construction here adopted we believe not to be in conflict *158with the constitution, article 3, section 30; • article 8, section 1. See Haskell v. City of Burlington, 30 Iowa, 232.
Reversed.